J-S03044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: J.T., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: N.T., NATURAL MOTHER            :   No. 1466 WDA 2016

               Appeal from the Order entered September 14, 2016
                in the Court of Common Pleas of Allegheny County
                   Orphans’ Court at No(s): CP-02-AP-082-2016


BEFORE:      OLSON, SOLANO, and STRASSBURGER*, JJ.

MEMORANDUM BY STRASSBURGER, J.:                      FILED FEBRUARY 22, 2017

        N.T. (Mother) appeals from the order entered September 14, 2016, in

the Court of Common Pleas of Allegheny County, which terminated

involuntarily her parental rights to her minor son, J.T. (Child), born in

August 2010.1 We affirm.

        The orphans’ court summarized the relevant factual and procedural

history of this matter as follows.

              Although dependency proceedings regarding Child have
        only been before the [orphans’ c]ourt since 2014, the Allegheny
        County Office Children, Youth and Families [(CYF)] has been
        involved with Mother and Child since Child’s birth in 2010. CYF
        became involved with Mother and Child due to concerns about
        Mother’s substance abuse and mental health issues. CYF first
        removed Child from Mother’s care by Emergency Care
        Authorization (ECA) on December 19, 2014, when Child was four
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The order also terminated the parental rights of Child’s father, R.A. R.A.
has not filed a brief in connection with this appeal, nor has he filed his own
separate appeal.
J-S03044-17


      years old. The [orphans’ c]ourt returned Child to Mother’s care
      in a residential drug and alcohol treatment facility on January
      13, 2015. The [orphans’ c]ourt adjudicated Child dependent on
      January 28, 2015. On February 2, 2015, CYF again removed
      Child from Mother’s care pursuant to a second ECA.          The
      [orphans’ c]ourt again returned Child to Mother on March 27,
      2015. CYF removed Child for a third and final time on April 17,
      2015. CYF placed Child in a kinship foster placement. CYF
      moved Child to his current foster care placement on July 13,
      2015. Child has remained in that placement since then. CYF
      filed a petition to terminate Mother’s parental rights on May 2,
      2016.

Orphans’ Court Opinion, 11/2/2016, at 1-2.

      The orphans’ court conducted a termination hearing on September 2,

2016. Following the hearing, on September 14, 2016, the court entered an

order terminating Mother’s parental rights.     Mother timely filed a notice of

appeal, along with a concise statement of errors complained of on appeal.

      Mother now raises the following issue for our review.            “Did the

[orphans’] court abuse its discretion and/or err as a matter of law in

concluding that termination of [Mother’s] parental rights would serve the

needs and welfare of the Child pursuant 23 Pa.C.S. §[]2511(b)?” Mother’s

Brief at 5.

      We consider Mother’s claim mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial

                                       2
J-S03044-17


      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Mother’s parental rights

pursuant to Section 2511(a)(2), (8), and (b), which provides as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child

                                      3
J-S03044-17


            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                      ***

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed
            from the date of removal or placement, the
            conditions which led to the removal or placement of
            the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (8), and (b).

      On appeal, Mother concedes that CYF presented clear and convincing

evidence that her parental rights should be terminated pursuant to

subsection 2511(a). Mother’s Brief at 9 (“CYF, the petitioner, did clearly and

convincingly establish threshold grounds for termination pursuant to 23

Pa.C.S. §[]2511(a)(2).”). Thus, we need only consider whether the orphans’




                                       4
J-S03044-17



court abused its discretion by terminating Mother’s parental rights pursuant

to subsection 2511(b). The requisite analysis is as follows.

      [Subs]ection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, [subs]ection 2511(b) does not explicitly require a
      bonding analysis and the term bond is not defined in the
      Adoption Act. Case law, however, provides that analysis of the
      emotional bond, if any, between parent and child is a factor to
      be considered as part of our analysis.           While a parent’s
      emotional bond with his or her child is a major aspect of the
      subsection 2511(b) best-interest analysis, it is nonetheless only
      one of many factors to be considered by the court when
      determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Here, the orphans’ court found that Child has a bond with Mother, but

that this bond is detrimental to Child’s needs and welfare. Orphans’ Court

Opinion, 11/2/2016, at 4. The court further concluded that “any potential

damage that may result from prolonging this relationship substantially

outweighs the pain that may be caused by severing any remaining bond.”



                                      5
J-S03044-17



Id. at 4-5.   The court emphasized the testimony of psychologist, Patricia

Pepe, Ph.D., who opined that Child’s contact with Mother should be

significantly decreased. Id. at 4.

      Mother argues that the conclusion of the orphans’ court that Child does

not share an appropriate bond with her was not supported by clear and

convincing evidence. Mother’s Brief at 12-13. Mother contends that Child

loves her, and that terminating her parental rights will have a negative

impact on him. Id. at 12.

      After a thorough review of the record in this matter, we conclude that

the orphans’ court did not abuse its discretion by terminating Mother’s

parental rights to Child involuntarily.   During the termination hearing, Dr.

Pepe testified that she conducted an individual evaluation of Mother on April

30, 2015, as well as an individual evaluation of Child on November 10, 2015.

N.T., 9/2/2016, at 6-7. Dr. Pepe also conducted an interactional evaluation

of Child and Mother on September 2, 2015, and interactional evaluations of

Child and his foster mother on December 29, 2015, and June 16, 2016. Id.

at 7-8.

      Concerning Child’s relationship with Mother, Dr. Pepe testified that

Child clearly loves Mother and exhibited bonding toward her during their

interactional evaluation.   Id. at 14, 17.     However, Dr. Pepe expressed

concern that maintaining Child’s relationship with Mother appears to be

causing him significant confusion and distress. Dr. Pepe recalled that Child

was “having considerable conflict” around the time of the June 16, 2016

                                      6
J-S03044-17



interactional evaluation of Child and his foster mother, and was exhibiting

severe behavioral issues. Id. at 23. Dr. Pepe received collateral information

indicating that Mother was offered two visits with Child per week, but was

only exercising about one visit per month. Id. While Mother had the ability

to call Child on the phone, she had only made one phone call since January

or February 2016.     Id.    Mother also was making numerous “negative

comments” to Child around this time, which included telling Child that “he

was coming home and he had many new toys and new clothing[.]”              Id.

When Dr. Pepe met with Child, Child reported that he “feels very sad

because he misses [Mother] and he worries about her, about whether she’s

going to show up for visits.     And he said that he has to take care of

[Mother].” Id. Child further stated “that [Mother] tells him things on visits

that make him feel sad and confused and that, in his words he said he feels

sad and, quote, upside down.” Id. at 24.

      Concerning the impact that terminating Mother’s parental rights would

have on Child, Dr. Pepe expressed concern that Child’s foster mother is not

currently a pre-adoptive resource, and that ending Child’s relationship with

Mother may not result in Child being placed in a permanent home. Id. at

31.   Dr. Pepe also acknowledged that terminating Mother’s parental rights

would likely make Child “very sad.”       Id. at 32.   Nonetheless, Dr. Pepe

emphasized that Child is already very sad as a result of his continuing

relationship with Mother, and that Child “can’t continue like this because he’s




                                      7
J-S03044-17



acting out behaviorally, and psychologically, he’s having a difficult time.”

Id. at 30-32. Dr. Pepe explained,

             You know, I have difficulty with children becoming legal
      orphans, but at the same time, [Child] has been too
      disappointed. He is so reactionary to what [Mother] says and
      does and doesn’t do and, ... it’s too overwhelming for him. I
      mean, as he said, he just blanked out and he doesn’t know what
      end is up, and that’s not fair to him because as long as there is
      that confusing -- you know, that stance of anxiety and not
      knowing what’s going to occur, that’s going to take away his
      ability to develop stability and develop positive functioning.

             So, you know, on one hand, it’s difficult, but I think at this
      point, [Mother] having such a negative influence on him by not
      coming to visit, by saying things to him, by confusing him, …
      that’s also a concern.

Id. at 28.

      Thus, the record supports the finding of the orphans’ court that

terminating Mother’s parental rights will best serve Child’s needs and

welfare.     While Child loves Mother, it is clear that Child’s relationship with

Mother is not healthy, and causes him considerable emotional distress.         It

was well within the court’s discretion to accept the testimony of Dr. Pepe,

and to conclude that Child simply “can’t continue like this,” and that the

benefits of ending Child’s relationship with Mother will outweigh any harm

that Child may experience.       See T.S.M., 71 A.3d 251 at 271 (finding the

trial court erred in denying termination when, although there was a strong

parent-child bond, the trial court “failed to recognize the substantial,

possibly permanent, damage done to th[e] children by the prolonged,

unhealthy, pathological bond” they had with their mother.).


                                         8
J-S03044-17


     Accordingly, because we conclude that the orphans’ court did not

abuse its discretion by terminating Mother’s parental rights to Child

involuntarily, we affirm the court’s September 14, 2016 order.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/2017




                                     9